Citation Nr: 0712809	
Decision Date: 05/01/07    Archive Date: 05/15/07

DOCKET NO.  04-26 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES


1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for disability due to 
inservice aggravation of congenital leg length inequality and 
resulting pelvis tilt.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1975 to 
September 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which, in pertinent part, 
denied service connection for disabilities identified on the 
title page.  

While the veteran initiated appeals with regard to two other 
claims for service connection denied in the January 2003 RO 
decision, he indicated in a November 2003 written statement 
that he wished to withdraw the issues of entitlement to 
service connection for migraine headaches and entitlement to 
service connection for a personality disorder.

The issue of entitlement to service connection for disability 
due to inservice aggravation of congenital leg length 
inequality and resulting pelvis tilt is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy.

2.  There is no diagnosis of PTSD linked to a confirmed 
inservice stressor.  


CONCLUSION OF LAW

1.  PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp 2005); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 
4.125(a) (2006).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.   

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  
38 U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided by way of a March 2002 
correspondence fulfills the provisions of 38 U.S.C.A. 
§ 5103(a) save for a failure to provide notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the disabilities on appeal.  In this case, 
the failure to provide notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disabilities on appeal is harmless because the 
preponderance of the evidence is against the appellant's 
claims for service connection.  Hence, any questions as to 
the appropriate disability rating or effective date to be 
assigned are moot.

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available and associated with the claims file.  
Post service records of pertinent treatment have been added 
to the claims file.  The veteran has been afforded VA 
examinations.  In short, there is no indication that any 
pertinent evidence is available which is not currently part 
of the claims file.  Hence, VA has fulfilled its duty to 
assist the appellant in the prosecution of his claim.

Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131, 
38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Certain chronic disabilities, such as psychoses, are presumed 
to have been incurred in service if manifest to a compensable 
degree within one year of discharge from active duty.  
38 U.S.C.A.  §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of: (1) a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App.  
247, 253 (1999).

As to entitlement to service connection for PTSD, governing 
criteria specifically requires (i) medical evidence 
diagnosing PTSD in accordance with 38 C.F.R. § 4.125(a), (ii) 
medical evidence establishing a link between current symptoms 
and an in-service stressor, and (iii) credible supporting 
evidence that the claimed in-service stressor occurred.  
38 C.F.R. § 3.3.04(f).  The provisions of 38 C.F.R. 
§ 4.125(a) in turn require that a diagnosis of a mental 
disorder conform to the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th 
Edition (1994) (DSM IV).

If it is determined that a veteran did not engage in combat 
with the enemy, or the claimed stressor is not related to 
combat, then the veteran's lay testimony alone will not be 
enough to establish the occurrence of the alleged stressor.  
In such cases, the record must contain service records or 
other corroborative evidence which substantiates or verifies 
the veteran's testimony or statements as to the occurrence of 
the claimed stressors.  See Zarycki v. Brown, 6 Vet. App. 91, 
98 (1993).

Entitlement to service connection for post traumatic stress 
disorder (PTSD).

Background and Analysis

The veteran has not asserted (and the records do not show) 
that the veteran engaged in combat.  Service medical records 
indicated the veteran was determined to have a chronic and 
severe antisocial (sociopathic) personality disorder.  The 
examiner opined there appeared to be no evidence of 
psychosis, neurosis, or other disorder which would require 
referral for psychiatric treatment.  The clinical evaluation 
on the report of the veteran's August 1978 separation 
examination showed that he was psychiatrically normal.  On an 
associated report of medical history, it was noted that the 
veteran had nervous trouble, worrying about his problems.  A 
chronic psychiatric disorder was not shown during service or 
for years thereafter.  

VA treatment records from August 1996 to September 1999 
reflect no complaints, treatment or diagnosis of PTSD.

In October 2003, the veteran reported to a VA examiner that 
he had been diagnosed with PTSD when he separated from the 
military.  

The veteran underwent a VA psychiatric examination in 
February 2004 and was diagnosed with panic disorder without 
agoraphobia and mixed personality traits.  The examiner 
specifically stated the veteran did not meet the DSM-IV 
criteria for PTSD.

While the veteran has a diagnosis of a current psychiatric 
condition, there is no medical evidence reflecting that this 
problem had its onset during service or for many years 
thereafter.  Without evidence of a chronic psychiatric 
condition during service or at separation, medical evidence 
of continuity of treatment from service, or medical evidence 
showing a link to service, there is no basis for granting 
service connection for the diagnosed psychiatric condition.  
See Hickson, supra. .  

The veteran asserts that he has PTSD due to non-combat 
activities of military service including handling weapons.  
Medical records simply do not show that the veteran has ever 
been diagnosed with post traumatic stress disorder.  In fact, 
the VA examiner specifically determined that he did not have 
PTSD in February 2004.  The brief statements of the veteran 
as to his medical diagnosis and/or causation in this matter 
are not competent evidence.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  The veteran's statements, standing on 
their own, are not sufficient to establish a diagnosis of 
PTSD. The veteran has presented no medical opinion supporting 
his claim.  His assertions have been considered, but since 
the veteran has no medical training, such statements are not 
probative in the matter of medical diagnosis or causation.  

In the absence of competent medical evidence showing that the 
veteran presently has a medical diagnosis of PTSD, there is 
no basis for the grant of service connection for such 
disability.  A medical diagnosis of a current disability is 
the cornerstone of a claim for VA disability benefits.  See 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  In Brammer, it 
was noted that Congress specifically limited entitlement for 
service-connected disease or injury to cases where disability 
is present.  See also Gilpin v. Brown, 155 F.3d 1353 (Fed. 
Cir. 1998) (service connection may not be granted unless a 
current disability exists).  The veteran does not currently 
have a diagnosis of PTSD, nor has he submitted any evidence 
to show that he has ever been diagnosed with such a 
condition.  The Court has held that there can be no valid 
claim without proof of a present disability.  Rabideau  v. 
Derwinski, 2 Vet. App. 141 (1992).  

Without medical evidence of a current disability, service 
connection can not be granted.  The preponderance of the 
evidence is against the claim for service connection for 
PTSD, and it must be denied.       


ORDER

Entitlement to service connection for post traumatic stress 
disorder is denied.


REMAND

The veteran contends that he should be granted service 
connection for disability due to inservice aggravation of 
congenital leg length inequality and resulting pelvis tilt.  
While the medical evidence of record appears to verify that 
the veteran had the congenital leg length discrepancy most of 
his life (prior to service), and that this problem has 
resulted in some back complaints, the question as to whether 
he developed additional disability due to inservice 
aggravation of his pre-service condition has not been 
addressed.  VA did arrange for an examination in February 
2004, however, the examiner did not answer this specific 
question on the examination report.  The claims file should 
be returned to the examiner (or another if that one is not 
available) for a medical opinion on point.

Additionally, the Board notes that the veteran was never 
provided notification of the applicable laws and regulations 
relating to his claim for service connection under the theory 
of aggravation of a pre-service condition.  No RO decision or 
statement of the case discussed the applicable regulation, 
38 C.F.R. § 3.306.  As this matter is being remanded, the RO 
should take the opportunity to ensure that the veteran is 
provided all appropriate notification.

Unfortunately, a remand is required.  While the Board 
sincerely regrets the additional delay, proper notice and a 
medical opinion on this issue are necessary to ensure that 
there is a complete record upon which to decide the veteran's 
claim so that he is afforded every possible consideration.

Accordingly, the case is REMANDED for the following action:

1.   The RO should review the claims file 
and ensure that all notification and 
development actions required by 38 
U.S.C.A. §§ 5102, 5103, 5103(a) (West 2002 
& Supp. 2006)) are fully complied with and 
satisfied in accordance with 38 C.F.R. § 
3.159 (2006).  The veteran should be 
provided notification of the applicable 
laws and regulations relating to his claim 
for service connection under the theory of 
aggravation of a pre-service condition, 
specifically including notice of 38 C.F.R. 
§ 3.306.  The veteran should be 
specifically told of what is required to 
substantiate his claims for service 
connection for disability due to inservice 
aggravation of congenital leg length 
inequality and resulting pelvis tilt, and 
of the information or evidence he should 
submit, as well as the information or 
evidence that VA will yet obtain, if any. 
38 U.S.C.A. § 5103(a) (West 2002).  The 
veteran should also be asked to submit all 
pertinent information or evidence in his 
possession.  38 C.F.R. § 3.159 (2006).

2.  After sufficient time for reply and 
the gathering of any additional evidence 
has passed, and any available evidence has 
been added to the claims file, the 
veteran's claims file should be sent for 
review to obtain a medical opinion as to 
the likelihood that he developed 
additional disability due to inservice 
aggravation of congenital leg length 
inequality and resulting pelvis tilt.  If 
possible, the veteran's claims folder must 
be referred to the VA examiner who 
conducted the February 2004 study, if not, 
to another.  Following review of the 
folder the examiner must offer medical 
opinions that include responses to each of 
the following items:

a.	 Does the appellant currently have a 
disability due to inservice aggravation of 
congenital leg length inequality and 
resulting pelvis tilt ?

b.	If he has such a disability (or 
disabilities), does it represent a disease 
process or the residuals of an injury? If 
he has such a disability, is it a 
congenital deformity? Is there 
superimposed pathology on any congenital 
defect due to in-service occurrence or 
event?

c.	Taking into consideration the evidence 
incorporated in the service medical 
records when was the disability (or 
disabilities) incurred?

d.	If a disability was incurred before 
1975, was there an increase in disability, 
beyond the natural progress of the 
disorder, during a period of military 
duty, or was there a superimposed injury 
on the existing disability?

Complete rationale should be provided for 
all opinions given and the factors upon 
which such medical opinions are based must 
be set forth in the report. 

3.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the matter on appeal.  
If any benefit sought is not granted, the 
veteran should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
future review. 

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


